Citation Nr: 0948492	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  09-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to an effective date earlier than June 3, 
2008, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by pure tone 
threshold averages and speech recognition scores that 
correspond to not worse than Level II hearing in the right 
ear and Level I hearing in the left ear.

2.  The Veteran's service-connected tinnitus is rated at 10 
percent, which is the maximum schedular evaluation allowed 
for this disability; there is no convincing evidence that 
tinnitus is productive of marked interference with employment 
or necessitates frequent hospitalization.

3.  In a November 2001 rating decision, the Board denied 
service connection for bilateral hearing loss, and that 
decision is final.  The Veteran's claim to reopen the 
previously denied service connection claim was received on 
June 3, 2008. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 Diagnostic 
Code 6100 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).

3.  The criteria for an effective date earlier than June 3, 
2008 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5108, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.1100, 
20.1103, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

It is noted that the Veteran's appeal for higher initial 
disability evaluations for his bilateral hearing loss and 
tinnitus are downstream issues, arising from the initial 
ratings assigned for these disorders once the RO awarded 
service connection.  In a subsequent July 2008 letter the RO 
further advised the Veteran of how disability ratings and 
effective dates are assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

With regard to the duty to assist, the Veteran's complete 
service medical and personnel records are not currently on 
file, despite attempts by the RO to obtain this evidence.  
According to correspondence associated with the Veteran's 
claims folder, repeated attempts to locate the relevant 
service medical and personnel records have proven futile, and 
no additional records were found or are to be had.  The 
Veteran was informed in September and November 2001 that the 
RO was unable to obtain his records.  The National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 fire at NPRC.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at NPRC they would have 
been stored in an area damaged by the fire.  When, as here, 
service records cannot be located, through no fault of the 
Veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). 

Nevertheless, the claims folder contains reports of the 
Veteran's private post-service treatment and examinations and 
a VA compensation and pension examination report.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  Given these facts, it 
appears that all available records have been obtained.  There 
is no further assistance that would be reasonably likely to 
assist the Veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A(a)(2). 

Specifically with respect to the hearing loss and tinnitus 
claims, the Board also finds the August 2008 VA examination 
is adequate for rating purposes.  The examiner fulfilled the 
requirements by eliciting information from the Veteran 
concerning his medical history and conducted the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans' Affairs. 
See Martinak v. Nicholson, 21 Vet. App. 447 (2007); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes (DCs).  38 
C.F.R. § 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with 
the bilateral hearing loss and tinnitus claims, where the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time with consideration 
given to the propriety of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board points out that it has reviewed all the evidence in 
the Veteran's claims folder.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the Board discuss 
each and every piece of evidence submitted by the Veteran or 
obtained on his behalf.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
folder shows, or fails to show, with respect to the claims.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Hearing Loss

Disability ratings for service-connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 
4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. § 
4.86(b).  In all other cases, Table VI is employed.  Here, as 
will be discussed below, the Veteran's decibel thresholds do 
not meet the requirements of 38 C.F.R. § 4.86 to allow the 
application of Table VIa for exceptional cases of hearing 
loss.

On the authorized audiological evaluation in August 2008, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
50
60
95
59
LEFT
20
40
60
75
49

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  

Applying these findings to Table VI results in a numeric 
designation of II in the right ear and I in the left ear.  
Under Table VII, the numeric designation I in the right ear 
(the poorer ear) and II of the left ear (the better ear) 
requires the assignment of a zero percent evaluation under 
Diagnostic Code 6100.  As noted earlier, the Veteran's 
decibel thresholds do not meet the requirements of 38 C.F.R. 
§ 4.86 to allow the application of Table VIa for exceptional 
cases of hearing loss.

Accordingly, based on the results of the August 2008 VA 
audiology examination and the application of those findings 
to Tables VI and VII, the Board concludes the Veteran's 
hearing loss is appropriately rated at the zero-percent 
level.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, as discussed above, disability ratings for hearing 
loss are determined by a mechanical application of the rating 
schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann, supra.  According to 
the audiometric test results of record, as compared to the 
rating criteria, a compensable rating may not be granted.

For these reasons and bases, the preponderance of the 
evidence is against the assignment of a compensable rating 
for any period of time contemplated by the appeal.  That is 
to say, the Board may not stage the Veteran's rating because 
at no time since the effective date of his award has he met 
the requirements for a compensable rating.  Fenderson, supra; 
see also Hart, supra.

Moreover, as the preponderance of the evidence is against his 
claim for an initial compensable evaluation, the benefit of 
the doubt provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
4.3 do not apply and the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Tinnitus

The Veteran has requested an increased evaluation for 
tinnitus.  He noted in his Notice of Disagreement that his 
tinnitus will not improve and according to medical reports, 
will worsen.  His tinnitus disability is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.87, DC 6260 
(recurrent tinnitus).  As explained below, the maximum 
evaluation for tinnitus, either bilateral or unilateral, is 
10 percent.  

Under 38 C.F.R. § 4.87, DC 6260 a 10 percent evaluation is 
assigned when recurrent tinnitus is present.  10 percent is 
the maximum schedular rating provided under 38 C.F.R. § 4.87, 
DC 6260.  Pursuant to Note (2) of this provision, a single 
evaluation is all that can be assigned regardless if the 
tinnitus is present in one ear, both ears, or in the head.  
Id.

The Board acknowledges the Veteran's sincere belief that his 
tinnitus disability is more severe than the initial 10 
percent assigned; but, he is in receipt of the maximum 
schedular rating for his tinnitus, and the Board is 
constrained by the regulatory guidelines which allow for no 
more than a 10 percent rating.  See Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court held 
that the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  Id., at 78.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  On appeal, the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations - 38 
C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 - 
which limit a Veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Smith, supra.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

Since the Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
there is no legal basis upon which to award an increased 
schedular rating for his tinnitus disability.  Therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 



III.  Extraschedular Consideration

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  There 
has been no showing by the Veteran that his service-connected 
bilateral hearing loss and tinnitus has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused marked interference with employment.  
In the absence of such factors, the criteria for submission 
for consideration for the assignment of an extraschedular 
rating for his service-connected hearing loss and tinnitus 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

IV.  Earlier Effective Date

The Veteran contends that he is entitled to an earlier 
effective date for his service-connected bilateral hearing 
loss, which has been assigned an effective date of June 3, 
2008, the date of his claim to reopen a previously denied 
claim was received.  In his Notice of Disagreement he asserts 
that benefits for his service-connected hearing loss should 
date back to 2001 when he filed a formal claim for service 
connection for bilateral hearing loss.

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2009).  However, when a decision 
has become final (either by appellate decision or failure to 
timely initiate and perfect an appeal (as in this case)), the 
effective date for an allowed claim is the date of receipt of 
the application to reopen or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (h)(2).

In a November 2001 rating decision the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  He did not appeal that decision and it became final.  
In June 2008 the Veteran filed a claim to reopen the 
previously denied claim for service connection for bilateral 
hearing loss due to acoustical trauma in service.  In an 
August 2008 rating decision the RO reopened the Veteran's 
claim and granted service connection for bilateral hearing 
loss, effective from June 3, 2008, the date he filed his 
claim to reopen the previously denied claim. 

Since the Veteran's claim to reopen a previously denied claim 
for bilateral hearing loss was received June 3, 2008, such 
date is the earliest effective date that can be assigned.  
The Board emphasizes that 38 C.F.R. § 3.400(h)(2) clearly 
provides that after a decision has become final, the 
effective date assigned should be the date of receipt of the 
claim to reopen.  In this case, it is clear that no earlier 
application or other correspondence that may be considered a 
claim for service connection was received in the interim 
period between the final November 2001 rating decision, and 
the June 3, 2008 correspondence from the Veteran requesting 
that his claim be reopened.  Thus, June 3, 2008, is the 
earliest effective date that may be assigned for the grant of 
service connection and the award of a non-compensable 
evaluation for bilateral hearing loss.

For all the foregoing reasons, the Board finds that the claim 
for an earlier effective date for the grant of service 
connection and the award of a non-compensable evaluation for 
bilateral hearing loss must be denied.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine in reaching this decision, and finds that no 
competent, probative evidence supports the claim for an 
effective date 



(CONTINUED ON NEXT PAGE)






earlier than June 3, 2008; therefore, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied. 

Entitlement to an effective date earlier June 3, 2008 for the 
grant of service connection for bilateral hearing loss is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


